Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 24, 2017

The Court of Appeals hereby passes the following order:

A18A0063. ROBERT L. MERIWETHER v. THE STATE.

      In 1999, Robert L. Meriwether was convicted of kidnapping with bodily harm,
aggravated assault, battery, and possession of a weapon during the commission of a
crime, for which he was sentenced to life imprisonment. His convictions were
affirmed on appeal in an unpublished opinion. See Meriwether v. State, Case. No.
A01A2134 (decided December 7, 2001). After filing numerous motions over the
years, Meriwether filed an extraordinary motion for new trial, which the trial court
denied. Meriwether then filed this direct appeal. We, however, lack jurisdiction.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Accordingly, we lack jurisdiction
over this direct appeal, which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/24/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.